PER CURIAM.
Affirmed. See Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001).
On Motion for Certification
PER CURIAM.
We grant defendant’s motion to certify a question of great public importance. As in Major v. State, 790 So.2d 550, 553 (Fla. 3d DCA 2001), we certify the following question of great public importance:
WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCE ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
Motion granted; question certified.